                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 19-00071-01

VERSUS                                          JUDGE S. MAURICE HICKS, JR.

QUINTON L WASHINGTON (01)                       MAGISTRATE JUDGE HORNSBY

                                        ORDER

        The Report and Recommendation of the Magistrate Judge having been

considered, and the parties having waived their objections thereto;

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant’s guilty

plea is accepted, and the court hereby adjudges Defendant guilty of the offense charged

in Count 1 of the Indictment.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 16th day of October,

2019.
